Citation Nr: 0506702	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  04-00 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to burial benefits.


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from April 1944 to June 1946, and who died in 
May 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  


FINDINGS OF FACT

1.  The veteran died of a nonservice-connected disability in 
a non-VA facility in May 2003.  

2.  At the time of his death the veteran was not in receipt 
of pension or compensation benefits, and did not have an 
original or reopened claim for such benefits pending with 
sufficient evidence of record on the date of his death to 
have supported an award of compensation or pension effective 
prior to the date of his death. 

3.  The veteran did not die while admitted to a VA facility 
for hospital, nursing home, or domiciliary care.  

4.  At the time of his death, the veteran was not traveling 
under proper authority and at VA expense for the purpose of 
examination, treatment, or care. 


CONCLUSION OF LAW

The criteria for entitlement to burial benefits have not been 
met.  38 U.S.C.A. §§ 2302, 2303, 2307, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.1600 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died in May 2003 while under the care of Hospice 
Ministries.  The cause of the veteran's death was Parkinson's 
disease.  In July 2003 the appellant filed a claim for burial 
benefits based upon nonservice-connected death.  

An August 2003 RO decision denied the appellant's claim for 
burial benefits and plot or interment allowance.  In a 
September 2003 notice of disagreement the appellant indicated 
that she was disagreeing with the decision to deny payment of 
burial benefits.  A statement of the case was issued in 
November 2003.  The statement of the case identified the 
issues on appeal as entitlement to plot or internment 
allowance as issue number one and entitlement to nonservice-
connected burial allowance as issue number two.  The 
appellant filed her substantive appeal in January 2004.  In 
her substantive appeal she indicated that she was only 
appealing the issue of entitlement to nonservice-connected 
burial allowance.  Therefore, that is the only issue that is 
currently in appellate status. 

Burial expenses of a deceased veteran are payable if the 
veteran died of a service-connected disability.  38 U.S.C.A. 
§ 2307; 38 C.F.R. § 3.1600(a).  If the veteran's death was 
not service connected, burial benefits are payable if at the 
time of death:  (1) The veteran was in receipt of pension or 
compensation (or, but for the receipt of military retirement 
pay, would have been in receipt of compensation); or (2) the 
veteran had an original or reopened claim for either 
compensation or pension pending, and, in the case of an 
original claim, there is sufficient evidence of record on the 
date of the veteran's death to have supported an award of 
compensation or pension effective prior to the date of the 
veteran's death.  38 U.S.C.A. § 2302(a)(1); 38 C.F.R. 
§ 3.1600(b)(1)(2)(i).  

The appellant does not contend, and the record does not 
establish, that the cause of the veteran's death should be 
service connected.  At the time of the veteran's death 
service connection had not been established for any 
disability.  The record reflects that the veteran had filed a 
claim for nonservice-connected pension in February 2001.  His 
claim for nonservice-connected pension was denied in March 
2002, and the veteran was notified of that denial at that 
time together with his appellate rights.  He did not appeal 
that decision and it is final.  

Any communication or action indicating intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  38 C.F.R. 
§ 3.155(a) (2004).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  Id.  

There is no evidence of record that any further claims were 
filed prior to the veteran's death.  Therefore, no claim for 
compensation or pension was pending at the time of the 
veteran's death.  Accordingly, a preponderance of the 
evidence is against the claim for burial benefits under 
38 C.F.R. § 3.1600(b)(2).  

Burial benefits are also payable to a claimant if:  (1) The 
deceased was a veteran of any war or was discharged or 
released from active military service for a disability 
incurred or aggravated in the line of duty, and the body of 
the deceased is being held by a State (or a political 
subdivision of a State); (2) there is no next of kin or other 
person claiming the body of the deceased veteran, and (3) 
there are no available sufficient resources in the veteran's 
estate to cover burial and funeral expenses.  38 C.F.R. 
§ 3.1600(b)(3).  In addition, burial benefits are payable if 
the veteran died of a nonservice-connected disorder while 
properly hospitalized by the VA.  Under applicable 
regulations, "hospitalized by the VA," means admission to a 
VA facility for hospital, nursing home or domiciliary care.  
38 U.S.C.A. § 2303(a)(2)(A); 38 C.F.R. § 3.1600(c).  Even if 
the veteran was not hospitalized in such a facility, burial 
benefits are still payable if he died while traveling under 
prior authorization at the VA's expense to or from a specific 
place for the purposes of examination, treatment, or care.  
38 C.F.R. § 3.1605.

In this case, the evidence does not satisfy any of the 
aforementioned criteria.  First, the veteran served during a 
period of war, but the appellant is his next of kin.  There 
is no indication in the record that the criteria for 
38 C.F.R. § 3.1600(b)(3) are met.  Second, although the 
veteran died of a nonservice-connected disorder, his death 
did not occur while he was admitted to a VA facility for 
hospital, nursing home or domiciliary care.  Neither was he 
being transported at VA expense.  

The appellant contends that the veteran was hospitalized at a 
VA facility until approximately 10 days prior to his death, 
that she was advised by a social worker to transfer her 
husband to a hospice facility, and that she believes this was 
intentionally done to prevent VA from having to pay the 
burial benefit.

The record does show that the veteran was hospitalized at a 
VA medical center, that he was transferred to a non-VA 
hospice facility, and that he died in the hospice facility 10 
days later.  The Board recognizes the appellant's sincere 
belief concerning the motives for this transfer.  
Nonetheless, none of the VA social worker notes or palliative 
care consult notes or addenda, or any other VA notes, and 
none of the documents received from the hospice facility, 
suggest that this was done to circumvent payment of a VA 
burial benefit.  A February 2004 report of contact reflects 
that VA did not pay for the veteran's hospice care during the 
last 10 days of his life, and that this care was not under VA 
authorized payment or contract. 

It is unfortunate that VA burial benefits cannot be paid in 
these circumstances.  The Board is, however, bound by the 
statues and the regulations.  In light of the above, there is 
no basis upon which a grant of burial benefits may be 
predicated.  Therefore, a preponderance of the evidence is 
against the appellant's claim for burial benefits.  



VCAA

The Board has considered whether VA has met its duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (as codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002)) which became effective on November 19, 2000.  The VCAA 
redefines VA's duty to assist and enhances the duty to notify 
claimants about information and evidence necessary to 
substantiate a claim.  The VCAA also eliminates the 
requirement that a claim be well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  
There is no issue as to providing an appropriate application 
form or completeness of the application in this case.  In the 
circumstances of this case, the appellant has been advised of 
the applicable laws and regulations, and the evidence needed 
to substantiate her claim by a letter dated in March 2004, 
the November 2003 statement of the case, and May 2004 
supplemental statement of the case.  The statement of the 
case and supplemental statement of the case also provided the 
appellant with VCAA implementing regulations.  Although the 
March 2004 letter was sent to the appellant after the denial 
of her claim, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
The content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided the case was 
readjudicated, and a supplemental statement of the case 
issued in May 2004.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of her claim and to respond to VA notices.  In response to 
the March 2004 letter the appellant submitted an 
authorization to obtain private treatment records, and noted 
that the veteran had received VA care prior thereto.  

Secondly, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate her claim.  VA has 
obtained VA treatment records relating to the veteran's care, 
as well as the private treatment records relating to his care 
during the last 10 days of his life.  The appellant has 
indicated that she does not desire a personal hearing.  In 
view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  The 
appellant has had ample notice of what might be required or 
helpful to establish her claim.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993). 


ORDER

Entitlement to burial benefits is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


